DISMISS; and Opinion Filed September 29, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-01174-CR

                       GEOVANY HUMBERTO LOPEZ, Appellant
                                      V.
                          THE STATE OF TEXAS, Appellee

                     On Appeal from the 363rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F06-45178-W

                            MEMORANDUM OPINION
                       Before Justices FitzGerald, Fillmore, and Stoddart
                                  Opinion by Justice Fillmore
       Geovany Humberto Lopez was convicted of intoxication assault, see TEX. PENAL CODE

ANN. § 49.07 (West 2011), and sentenced to five years’ imprisonment. Sentence was imposed in

open court on July 15, 2014. No motion for new trial was filed; therefore, appellant’s notice of

appeal was due by August 14, 2014. See TEX. R. APP. P. 26.2(a)(1). Appellant’s notice of

appeal is hand-dated August 28, 2014 and file-stamped September 11, 2014. Even though the

handwritten date is within the fifteen-day extension period provided by rule 26.3, nothing

reflects the notice of appeal was mailed, or delivered to prison authorities for mailing, on or

before August 29, 2014. See TEX. R. APP. P. 9.2(b), 26.3(a); Campbell v. State, 320 S.W.3d 338

(Tex. Crim. App. 2010) (pro se “prisoner mailbox rule”). Moreover, appellant did not file an

extension motion in this Court by August 29, 2014. See TEX. R. APP. P. 26.3(b); Slaton v. State,

981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (per curiam) (notice of appeal compliant with
requirements of rule 26 essential to vest court of appeals with jurisdiction); Olivo v. State, 918
S.W.2d 519, 522 (Tex. Crim. App. 1996) (court of appeals may grant extension of time to file

notice of appeal if notice is filed within fifteen days after last day allowed and, within same

period, a motion is filed in court of appeals reasonably explaining need for extension of time).

Therefore, we asked the parties to file letter briefs addressing our jurisdiction over the appeal.

Appellant’s counsel filed a letter brief confirming that the notice of appeal is untimely and

stating appellant does not desire to pursue the appeal.

       We agree the notice of appeal is untimely, leaving us without jurisdiction over the appeal.

We dismiss the appeal for want of jurisdiction.




                                                        /Robert M. Fillmore/
                                                        ROBERT M. FILLMORE
                                                        JUSTICE

Do Not Publish
TEX. R. APP. P. 47

141174F.U05




                                                  –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

GEOVANY HUMBERTO LOPEZ,                              On Appeal from the 363rd Judicial District
Appellant                                            Court, Dallas County, Texas
                                                     Trial Court Cause No. F06-45178-W.
No. 05-14-01174-CR        V.                         Opinion delivered by Justice Fillmore,
                                                     Justices FitzGerald and Stoddart
THE STATE OF TEXAS, Appellee                         participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 29th day of September, 2014.




                                             –3–